— Judgment unanimously affirmed. Memorandum: By failing to move to set aside his plea of guilty, defendant has failed to preserve for review his argument that Supreme Court should not have accepted his plea of guilty to murder in the second degree and manslaughter in the first degree (see, People v Lopez, 71 NY2d 662; People v Claudio, 64 NY2d 858). Although defendant was only 17 years old at the time he entered the plea, he had completed tenth grade. Defendant, who was represented by competent counsel throughout the proceedings, received the benefits of a favorable plea bargain. The court agreed to sentence defendant to less than the maximum on the murder conviction and to impose concurrent rather than consecutive sentences. The court engaged defendant in a lengthy plea colloquy, wherein defendant acknowledged his guilt as well as his knowing and voluntary waiver of his constitutional rights. There is nothing on the record before us that would have alerted the court to the possibility that defendant did not appreciate the consequences of his actions. (Appeal from Judgment of Supreme Court, Erie County, Marshall, J. — Murder, 2nd Degree.) Present — Callahan, J. P., Green, Balio, Davis and Doerr, JJ.